Case 1:19-cv-00616-PAB-NRN Document 15 Filed 04/25/19 USDC Colorado Page 1 of 2


                            IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-00616-PAB-NRN

  Larry S Farmer,

          Plaintiff,

  Colorado Christian University,

          Defendant.


                                   STIPULATION OF DISMISSAL




         IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

  respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

  is hereby dismissed in its entirety without prejudice and without costs to any party.



   Larry S Farmer                                Colorado Christian University

   ___/s/ Sergei Lemberg__________               _/s/ Michael J. McNally________

   Sergei Lemberg, Esq.                          Michael J. McNally, Esq.
   LEMBERG LAW LLC                               Thomas N. Scheffel & Associates, P.C.
   43 Danbury Road, 3rd Floor                    3801 E Florida Ave, Suite 600
   Wilton, CT 06897                              Denver, Colorado 80210
   Telephone: (203) 653-2250                     Telephone: (303) 759-5937
   Facsimile: (203) 653-3424                     Facsimile: (303) 759-9726
   E-mail: slemberg@lemberglaw.com               E-mail: mmcnally@tnslaw.com
   Attorneys for Plaintiff                       Attorney for Defendant

  _____________________________
  SO ORDERED
Case 1:19-cv-00616-PAB-NRN Document 15 Filed 04/25/19 USDC Colorado Page 2 of 2



                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 25, 2019, a true and correct copy of the foregoing
  Stipulation of Dismissal was served electronically by the U.S. District Court for the District of
  Colorado Electronic Document Filing System (ECF) and that the document is available on the
  ECF system.
                                                By_/s/ Sergei Lemberg_________
                                                       Sergei Lemberg, Esq.




                                                   2
